 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 1 of 7 |

FILE G
U.S. DISTRICT COURT.
AUGUSTA DIV.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA 20 JUN26 PH 2:3!
AUGUSTA DIVISION

 

JOHN W. LEE, *
*

Plaintiff, *

*

Vv. * CV 119-012

*

CORRECT CARE SOLUTIONS, LLC, *
et al., *
*

Defendants. *

ORDER

Before the Court are (1) Defendants Augusta-Richmond County
and Mayor Hardy Davis’s motion to dismiss (Doc. 59) and (2) several
defendants’ motion to dismiss for want of prosecution or, in the
alternative, compel discovery responses (Doc. 93). For the

following reasons, this action is DISMISSED WITHOUT PREJUDICE.

I. BACKGROUND
Plaintiff initiated the present action on January 24, 2019.
(Compl., Doc. 1.) The action primarily alleges Defendants refused
to furnish Plaintiff with prescribed medication during his
incarceration. (See Second Am. Compl., Doc. 58, II 63, 77, 90-
94, 102, 124-25, 132-33, 301-03, 310-16, 334, 362-63.) On
September 11, 2019, Defendants Augusta-Richmond County and Mayor

Hardy Davis (“Augusta Defendants”) filed their motion to dismiss

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 2 of 7

pursuant to Federal Rule of Civil Procedure 12(b) (6). (Augusta
Defs.’ Mot. to Dismiss Second Am. Compl., Doc. 59.)

In December, Plaintiff’s counsel moved to withdraw citing
Plaintiff's failure to maintain contact. (Mot. to Withdraw, Doc.
89; Mot. to Withdraw Ex., Doc. 89-1.) Plaintiff’s counsel complied
with the Court’s Local Rules requiring him to provide Plaintiff
notice of his intent to withdraw. (Dec. 19, 2019 Order, Doc. 91.)
Therefore, upon receiving no objection from Plaintiff, the Court
granted Plaintiff's counsel’s motion to withdraw on December 19,
2019. (Id.)

Approximately one month after the Court granted Plaintiff’s
counsel’s motion to withdraw, many of the defendants (“Medical
Defendants”) collectively filed their motion to dismiss for want
of prosecution or, in the alternative, compel discovery responses.
(Medical Defs.’ Mot. to Dismiss for Want of Prosecution, Doc. 93.)
After another month passed, Plaintiff moved the Court to appoint
counsel. (Mot. to Appoint Counsel, Doc. 98.) The Court denied
Plaintiff’s motion and instructed Plaintiff to retain counsel or
inform the Court of his intent to proceed pro se within thirty
days of the Court’s May 4, 2020 Order. (May 4, 2020 Order, Doc.
101, at 5.) Plaintiff was informed that his failure to comply
with the May 4, 2020 Order “may result in dismissal of [his]
operative complaint” (id.), but he nevertheless failed to comply

with the Court’s Order on or before June 3, 2020.

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 3 of 7

IIT. DISCUSSION
Pursuant to Federal Rule of Civil Procedure 41(b), “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.” As the Supreme Court stated, “The power to
invoke this sanction is necessary in order to prevent undue delays
in the disposition of pending cases and to avoid congestion in the

calendars of the District Courts.” Link v. Wabash R.R. Co., 370

 

U.S. 626, 629-30 (1962). The authority to mandate diligent
prosecution derives from the district courts’ historical power to
“manage their own affairs so as to achieve the orderly and
expeditious disposition of cases.” Id. at 630-31.

Under Local Rule 41.1, “{T]he assigned Judge may, after
notice ... , sua sponte, or on motion of any party, dismiss any
action for want of prosecution with or without prejudice” for
“[w]illful disobedience or neglect of any order of the Court[]
or... [a]Jny other failure to prosecute a civil action with
reasonable promptness.” Courts considering dismissal with
prejudice for failure to prosecute must determine “whether there
is a clear record of delay or willful contempt and a finding that
lesser sanctions would not suffice.” Goforth v. Owens, 766 F.2d
1533, 1535 (llth Cir. 1985) (citation and internal quotation marks
omitted). Dismissal without prejudice, however, does not mandate

“

such a strict showing because dismissal without prejudice is “not

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 4 of 7

an adjudication on the merits.” Taylor v. Spaziano, 251 F. App’x

 

616, 619 (1lith Cir. 2007). Ultimately, whether to dismiss a
complaint for failure to prosecute is within the district court’s

discretion. See Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

 

1374 (llth Cir. 1999) (per curiam).

The Court dismisses this case without prejudice. Throughout
this action, Plaintiff has shown a lack of desire to prosecute the
case diligently. Plaintiff’s counsel withdrew from the case
because Plaintiff failed to respond to his communication attempts.
(Mot. to Withdraw, at 1-2.) Within Plaintiff’s counsel’s notice

of his intent to withdraw, Plaintiff's counsel even expressed

concern that Plaintiff had suffered a health problem. (Mot. to
Withdraw Ex.) Plaintiff failed to contact his counsel or the Court
prior to the Court granting his counsel’s motion to withdraw. In

fact, nearly three months separated Plaintiff's counsel’s motion
to withdraw and the next time Plaintiff participated in the
case — filing his motion to appoint counsel.

Between those significant dates, Medical Defendants moved to
dismiss for want of prosecution. The motion to dismiss for want
of prosecution contends that Medical Defendants lack discovery
responses from Plaintiff, despite multiple extensions. (Mot. to
Dismiss for Want of Prosecution, at 1-3.) Plaintiff’s counsel
notified defense counsel of the difficulties he experienced

attempting to obtain responses to his communications with

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 5 of 7

Plaintiff. (Mot. to Dismiss for Want of Prosecution Ex. B, Doc.
93-2.)

In deciding Plaintiff's motion to appoint counsel and
recognizing issues associated with changing counsel, the Court
initially chose the lesser sanction of effectively staying the
case and ordering Plaintiff, if he intended to proceed with this
litigation, to either acquire replacement counsel or notify the
Court of his intent to proceed pro se and file a response to the
motion to dismiss for want of prosecution. The Court warned
Plaintiff of potential consequences of noncompliance with the
Order. Although it is unclear if Plaintiff’s noncompliance was
willful, Plaintiff's repeated lack of interest in prosecuting this
action — portrayed both to his attorney and the Court — meets the
standard for dismissal. “Dismissal pursuant to Rule 41(b) ‘upon
disregard of an order, especially where the litigant has been
forewarned, generally is not an abuse of discretion.’” Hayes v.
Toole, No. 6:16-cv-20, 2018 WL 1400974, at *3 (S.D. Ga. Mar. 20,

2018) (quoting Moon v. Newsome, 863 F.2d 835, 837 (llth Cir.

1989)).

Taylor provides guidance to the situation at hand. 251 F.
App’ x at 618-21. In Taylor, the district court ordered the
plaintiffs to file an amended complaint. Id. at 619.. The

plaintiffs received warning that “failure to follow the[]

requirement[] may result in sanctions including but not limited to

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 6 of 7

dismissal with prejudice.” Id. at 619. “Despite the[] explicit
instructions, [the plaintiffs] did not file an amended complaint
by” the district court’s deadline. Id. at 620. Accordingly, the
Eleventh Circuit affirmed the district court’s dismissal without

prejudice. Id. at 621; see also Anthony v. Brown, No. CV 113-058,

 

2014 WL 1340228, at *1, *3-4 (S.D. Ga. Apr. 3, 2014) (adopting
Report and Recommendation that case should be dismissed without
prejudice after the Court warned the plaintiff that his failure to
respond to motions to dismiss for want of prosecution would result
in dismissal).

Lesser possible sanctions would not serve the interests of
justice. See Goforth, 766 F.2d at 1535. Federal Rule of Civil
Procedure 37(b)(2) outlines a number of sanctions from which
district courts may draw:

(i) directing that the matters embraced in the order or

other designated facts be taken as established for

purposes of the action, as the prevailing party claims;

(ii) prohibiting the disobedient party from supporting

or opposing designated claims or defenses, or from

introducing designated matters in evidence;

{iii) striking pleadings in whole or in part;

(iv) staying further proceedings until the order is
obeyed;

(v) dismissing the action or proceeding in whole or in
part;

(vi) rendering a default judgment against the
disobedient party; or

 
 

 

Case 1:19-cv-00012-JRH-BKE Document 102 Filed 06/26/20 Page 7 of 7

(vii) treating as contempt of court the failure to obey
any order

Other than dismissal, the above-referenced sanctions (1) are
inapplicable; (2) prejudice Defendants; (3) were already imposed;
or (4) would result in the same outcome, dismissal of Plaintiff's
second amended complaint. As noted, in light of potential issues
related to the withdrawal of his representation — though Plaintiff
appears primarily responsible for forcing his counsel’s withdrawal
— the Court refrains from going so far as to dismiss Plaintiff's

case with prejudice.

III. CONCLUSION

For the foregoing reasons, Medical Defendants’ motion to
dismiss for want of prosecution (Doc. 93) is GRANTED. Further,
the Court sua sponte DISMISSES Plaintiffs’ second amended
complaint as to all non-Medical Defendants. Augusta Defendants’
motion to dismiss (Doc. 59) is DENIED AS MOOT. The Clerk is
DIRECTED to ENTER an appropriate judgment of DISMISSAL WITHOUT
PREJUDICE; TERMINATE all other motions and deadlines, if any; and
CLOSE this case.

ORDER ENTERED at Augusta, Georgia, this ACF aay of June,

2020.

     

 

J. ALL/ CHIEF JUDGE
UNITED STATES DISTRICT COURT
RN DISTRICT OF GEORGIA

 
